1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     CHARLES EUGENE KEMP,                              Case No. 3:19-cv-00720-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8
      R. BAKER, et al.,
9
                                Respondents.
10

11   I.     SUMMARY

12          This is a habeas corpus action under 28 U.S.C. § 2254. The Court previously

13   directed petitioner Bryan Kemp to do three things. (ECF No. 3.) First, he needed to file a

14   complete application to proceed in forma pauperis or to pay the filing fee. Second, Kemp

15   needed to show cause why the Court should not dismiss this action under 28 U.S.C.

16   § 2244(b) because Kemp has filed a second or successive petition. Third, Kemp needed

17   to show cause why the Court should not dismiss this action under 28 U.S.C. § 2244(d)

18   because the one-year period of limitation had expired.

19          To start, Kemp has filed an application to proceed in forma pauperis, which the

20   Court grants. (ECF No. 7.) Kemp has also sent a letter, which the Court construes as an

21   attempt to show cause. (ECF No. 8.) Kemp has not shown that he has received

22   authorization to file a second or successive petition. The Court will thus dismiss the action.

23   II.    BACKGROUND AND LEGAL STANDARD

24          Kemp claims that the written judgment of conviction differs from the oral

25   pronouncement of sentence in his state-court criminal case. The written judgment

26   imposed two more six-year consecutive sentences than the oral pronouncement. (ECF

27   No. 3 at 2-3.)

28
1           As the Court noted in its prior order, on February 26, 1999, Kemp filed his first

2    habeas corpus petition challenging his custody under the same judgment of conviction

3    that he challenges now. See Kemp v. Del Papa, Case No. 3:99-cv-00102-DWH-RAM

4    (“Kemp I”). The current petition thus is a second or successive petition under 28 U.S.C.

5    § 2244(b). Kemp needed to obtain authorization from the United States Court of Appeals

6    for the Ninth Circuit before this Court could consider the current petition. See 28 U.S.C.

7    § 2244(b)(3).

8    III.   DISCUSSION

9           Kemp’s letter does not explicitly mention the successive-petition bar. However,

10   there are two items that the Court will address.

11          First, Kemp states that he thought that he had the right to appeal the state-court

12   decisions to a higher court. (ECF No. 8 at 1.) This court does not sit as a court of appeals

13   over the Nevada Courts, and this action is not an appeal. A federal habeas corpus petition

14   is a separate civil action that challenges the validity of custody under a state-court

15   judgment of conviction. This Court can grant relief only if the custody violates the

16   Constitution or laws of the United States. See 28 U.S.C. § 2254(a). Additionally, Congress

17   has imposed procedural restrictions and limitations on pursuing a § 2254 petition. One of

18   them is a restriction on pursuing a second or successive petition, which the current petition

19   is. See 28 U.S.C. § 2244(b).

20          Second, Kemp asks the Court to stay this action “to do as this Honorable Court has

21   ordered already.” (ECF No. 8 at 2.) It thus appears that Kemp has not obtained

22   authorization from the court of appeals before he commenced this action. The Court would

23   not stay the action, but the Court may, in the interests of justice, refer the petition to the

24   court of appeals for consideration as an application to file a second or successive petition.

25   See Circuit Rule 22-3(a). But the interests of justice are not in favor of referral because it

26   appears that Kemp cannot meet the requirements for a second or successive petition. The

27   statute provides, in relevant part:

28

                                                   2
1           (2)    A claim presented in a second or successive habeas corpus
            application under section 2254 that was not presented in a prior application
2           shall be dismissed unless--

3           (A)    the applicant shows that the claim relies on a new rule of
            constitutional law, made retroactive to cases on collateral review by the
4           Supreme Court, that was previously unavailable; or

5           (B)(i) the factual predicate for the claim could not have been discovered
            previously through the exercise of due diligence; and
6
            (ii)  the facts underlying the claim, if proven and viewed in light of the
7           evidence as a whole, would be sufficient to establish by clear and convincing
            evidence that, but for constitutional error, no reasonable factfinder would
8           have found the applicant guilty of the underlying offense.

9    28 U.S.C. § 2244(b). No new rule of constitutional law, made retroactive by the Supreme

10   Court, governs Kemp’s claim that the written judgment of conviction diverges from the oral

11   pronouncement of sentence. Consequently, § 2244(b)(2)(A) appears to be inapplicable.

12   As for § 2244(b)(2)(B), Kemp learned, or could have learned through due diligence, the

13   difference in oral pronouncement of sentence and the written judgment of conviction soon

14   after he received the judgment of conviction, which was well before he commenced Kemp

15   I in 1999. Additionally, the claim is solely about the sentence imposed. Even if proven, this

16   would not affect a reasonable factfinder’s finding of guilt. Consequently, § 2244(b)(2)(B)

17   appears to be inapplicable. Under these circumstances, the Court will not refer the petition

18   to the court of appeals.

19          The Court also directed Kemp to show cause why the Court should not dismiss the

20   action as untimely under 28 U.S.C. § 2244(d)(1). The court does not have jurisdiction to

21   consider Kemp’s second or successive petition under § 2244(b). Consequently, the Court

22   will not rule on the issue of timeliness.

23          Kemp’s other arguments in his letter are about the merits of his claim. The Court

24   does not address them because the Court cannot consider this second or successive

25   petition.

26   IV.    CONCLUSION

27          It is therefore ordered that that the application to proceed in forma pauperis (ECF

28   No. 7) is granted. Petitioner need not pay the filing fee of five dollars ($5.00).

                                                    3
1          It is further ordered that this action is dismissed without prejudice because it is an

2    unauthorized second or successive petition.

3          The Clerk of Court is directed to enter judgment accordingly and close this case.

4          DATED THIS 4th day of March 2020.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 4
